Foed, Judge:
The appeal to reappráisement listed above involves the proper dutiable value of certain brisling sardines imported from Norway and entered at the port of Milwaukee, Wis.
At the trial of this case the treasurer of the plaintiff corporation gave certain testimony to the effect that the proper dutiable export value of the involved sardines in question was the entered value of $6.05 per carton, and certain correspondence between the plaintiff and the exporter regarding the value of these sardines was offered and received in evidence. This correspondence tends to support the entered value.
The defendant offered and there was received in evidence an affidavit of the exporter in which the exporter confirms, on or about the date of exportation of the involved sardines, having sold for exportation to the United States in the ordinary course of trade and in the usual wholesale quantities, Norwegian brisling sardines, % dingley two layers, and % dingley cross-packed, in olive oil, at the price of $6.50. This is the value found by the appraiser.
The evidence offered by the defendant far outweighs that offered by the plaintiff and requires a finding that the proper dutiable export value of the sardines in question was the export value, as found by the appraiser. On the record before me, I therefore find the proper-dutiable export value of the sardines involved in this proceeding to be the value found by the appraiser. Judgment will be rendered accordingly.